_ Case 2:20-mj-03058-MTM Document6 Filed 03/16/20 Page 1of1

 

 

 

 

 

AO 442 (Rev. [1/1 1) Arrest Warrant LOOGED
fi ___ GORY \
UNITED STATES DISTRICT COUR l
MAR 18 2020 4 \
for the oat \
District of — Arizon OLE HOT OF ARIZONA |
ie or ET PE De PUTY
a ee: ee RE OL Ce
United States of America a
) Case No. 20-3058M JF
)
)
)
Chauncey Hollingberry )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Chauncey Hollingberry

 

who is accused of an offense or violation based on the following document filed with the court:

[] Indictment [_] Superseding Indictment Cl Information [[] Superseding Information [kK] Complaint
[_] Probation Violation Petition (] Supervised Release Violation Petition | ((] Violation Notice [_] Order of the Court

This offense is briefly described as follows:

18:2261A(2) Conduct that caused, attempted to cause, or would be reasonably expected to cause substantial emotional distress to another
person.

Date: 03/13/2020 _ prihed [oer 3 fe"")

Issuing officer’s signature

 

__Magistrate Judge Michael T. Morrissey __
Printed name and title

City and state: Phoenix, Arizona |

 

 

 

 

 

Return
This warrant was received on (date) 3. + 73+ 2080 __ , and the person was arrested on (date) _— 2- oe, @¢%?
at (city and state) 2 hk vn 42
Date: 3-44 foro _ .
Arresting officer's signature
fb

 

Printed name and title

 

 

 

 

 
